15‐2516‐cr                                                                     
United States v. Schaffer 




                                       In the
             United States Court of Appeals
                             for the Second Circuit
                                      ________ 
                         AUGUST TERM 2016 
                            No. 15‐2516‐cr 
                                    
                     UNITED STATES OF AMERICA, 
                               Appellee, 
                                    
                                  v. 
                                    
         GREGORY JOHN SCHAFFER, AKA JOHN ARCHAMBEAULT, 
                         Defendant‐Appellant. 
                               ________ 
                                    
             Appeal from the United States District Court 
                for the Eastern District of New York. 
                               ________ 
                       
                     ARGUED: SEPTEMBER 27, 2016  
                      DECIDED: MARCH 15, 2017 
                               ________ 
 
Before: WALKER, CABRANES, Circuit Judges, and BERMAN, Judge.* 
 
                           ________ 
                                                      
             * Judge Richard M. Berman, of the United States District Court for the 

Southern District of New York, sitting by designation. 
      Gregory John Schaffer appeals from a judgment of conviction 
entered on July 24, 2015, following a trial in the United States 
District Court for the Eastern District of New York (Allyne R. Ross, 
Judge). A jury convicted Schaffer of, among other crimes, coercing 
and enticing a minor to engage in illegal sexual activity in violation 
of 18 U.S.C. § 2422(b).  

      Prior to trial, Schaffer moved to suppress incriminating 
statements he made to law enforcement on the ground that they 
were made during a custodial interrogation without the benefit of a 
Miranda warning. The District Court denied Schaffer’s motion, 
holding that Schaffer was not in “custody” for purposes of Miranda. 
Schaffer also opposed the government’s introduction at trial of 
portions of four videos that showed him committing prior sexual 
assaults on two minor girls. He asserted that the admission of these 
videos would violate his right to due process. The District Court 
permitted the government to introduce the videos after concluding 
that they were admissible under Federal Rule of Evidence 413 and 
were not unfairly prejudicial under Federal Rule of Evidence 403. 
On appeal, Schaffer challenges both of the District Court’s rulings, 
arguing, most notably, that Rule 413 violates the Due Process Clause 
of the Fifth Amendment.  

      We hold that the District Court did not err in denying 
Schaffer’s motion to suppress, because Schaffer was not in custody 
at the time he made his incriminating statements. We further hold 
that Rule 413 does not violate the Due Process Clause, and that the 




                                   2 
District Court did not err by permitting the government to introduce 
at trial portions of the four videos.  

      Accordingly, we AFFIRM the District Court’s judgment of 
conviction.  

                             ________ 
                                  
                    ALLEGRA GLASHAUSSER, Federal Defenders of 
                    New York, Inc., Appeals Bureau, New York, NY 
                    for Defendant‐Appellant. 
                     
                    PETER W. BALDWIN, Assistant United States 
                    Attorney (Amy Busa, Assistant United States 
                    Attorney, on the brief) for Robert L. Capers, United 
                    States Attorney for the Eastern District of New 
                    York, Brooklyn, NY, for Appellee. 
                              ________ 
                                   
JOSÉ A. CABRANES, Circuit Judge: 

      Defendant‐Appellant Gregory John Schaffer appeals from a 
judgment of conviction entered on July 24, 2015, following a trial in 
the United States District Court for the Eastern District of New York 
(Allyne R. Ross, Judge). A jury convicted Schaffer of, among other 
crimes, coercing and enticing a minor to engage in illegal sexual 
activity in violation of 18 U.S.C. § 2422(b).   

      Prior to trial, Schaffer moved to suppress incriminating 
statements he made to Homeland Security Investigations (“HSI”) 



                                     3 
agents on the ground that they were made during a custodial 
interrogation without the benefit of a Miranda warning. The District 
Court denied Schaffer’s motion, holding that the interview with 
Schaffer was not a custodial interrogation.1  

        Schaffer also opposed the government’s introduction at trial 
of portions of four videos that showed him committing prior sexual 
assaults on two minor girls. The government asserted that the 
videos were admissible under Federal Rule of Evidence 4132 and 
were not unfairly prejudicial under Federal Rule of Evidence 403.3 In 
opposition, Schaffer argued that Rule 413 violated the Due Process 
Clause of the Fifth Amendment and that the videos were unfairly 
prejudicial. The District Court did not explicitly rule on Schaffer’s 
constitutional challenge, but permitted the government to introduce 
limited portions of the videos pursuant to Rule 413 after concluding 
that they were not precluded by Rule 403.  



                                                      
             1 United States v. Schaffer, No. 12‐CR‐430 (ARR), 2014 WL 1515799, at *8–

*10 (E.D.N.Y. Apr. 18, 2014). 
              
             2 Rule 413 states in relevant part that “[i]n a criminal case in which a 

defendant is accused of a sexual assault, the court may admit evidence that the 
defendant committed any other sexual assault. The evidence may be considered 
on any matter to which it is relevant.” 
              
             3 Rule 403 requires a district court to “exclude relevant evidence if its 

probative value is substantially outweighed by a danger of one or more of the 
following: unfair prejudice, confusing the issues, misleading the jury, undue 
delay, wasting time, or needlessly presenting cumulative evidence.” 




                                           4 
        On appeal, Schaffer seeks to overturn his conviction on 
grounds that the District Court should have: (1) suppressed his 
incriminating statements to HSI agents because he was in custody 
during the interview within the meaning of Miranda v. Arizona4 and 
its progeny; (2) excluded the four videos showing prior sexual 
assaults because Rule 413 violates the Due Process Clause; and (3) 
excluded the four videos because they were unfairly prejudicial. 

        We hold that the District Court did not err in denying 
Schaffer’s motion to suppress, because Schaffer was not in custody 
at the time he made his incriminating statements. We further hold 
that Rule 413 does not violate the Due Process Clause and that the 
District Court did not err by permitting the government to introduce 
portions of the four videos at trial.  

        Accordingly, we AFFIRM the District Court’s judgment of 
conviction.  

                                   BACKGROUND 

I.      Factual Overview 

        We set forth the facts necessary to decide the claims addressed 
in this opinion, and we view the evidence in the light most favorable 
to the government.5  


                                                      
             4 384 U.S. 436 (1966). 

              
             5 See, e.g., United States v. Friedman, 300 F.3d 111, 116 (2d Cir. 2002). 




                                               5 
       In March 2012, fifteen‐year‐old Strasia Sierra6 posted an 
advertisement on the website Craigslist seeking a weekend or after‐
school job. Schaffer, then thirty‐three years old, responded to 
Sierra’s online ad with an email seeking part‐time help at a retail 
store he owned in Jersey City, New Jersey. After exchanging several 
emails, including one in which Sierra informed Schaffer that she was 
fifteen years old, Sierra agreed to travel from Brooklyn, New York to 
Schaffer’s office in New Jersey for an in‐person job interview.  

       At the conclusion of her initial interview, during which 
Schaffer asked Sierra numerous sexually suggestive questions, 
Schaffer offered Sierra a job and directed her to return alone to his 
office the following day. Because Sierra needed money to help her 
family pays its bills, she accepted the position and returned to 
Schaffer’s office as directed. During her second visit, Schaffer 
sexually assaulted Sierra. 

        First, Schaffer instructed Sierra to try on several different 
swimsuits and “adjusted” each new swimsuit she put on. These 
“adjustments” entailed Schaffer touching the area around her 
breasts, buttocks, and groin. Then, Schaffer put on his own 
swimsuit, posed with Sierra for photographs, and placed her hands 
over his groin. Finally, Schaffer forced Sierra to have sex with him 
on his desk.  


                                                      
             6 According to the government, both sides used the pseudonym “Strasia 

Sierra” at trial in place of the victim’s real name.  




                                         6 
      Several days after the sexual assault occurred, a counselor 
from Sierra’s school notified the New York City Police Department 
about the incident. As part of the ensuing investigation, law 
enforcement used Sierra’s email account to arrange for another 
meeting between her and Schaffer. On the day that that meeting was 
scheduled to occur, nine HSI agents arrived at Schaffer’s office 
building to conduct a search of the premises. 

      When law enforcement first entered the building to serve 
Schaffer with a warrant, some of the agents held Schaffer inside the 
doorway while other agents conducted a security sweep of the area. 
At no point did any of the agents handcuff Schaffer or draw their 
firearms. When the approximately one‐minute‐long sweep was over, 
Schaffer agreed to speak with Special Agents Robert Mancene and 
Megan Buckley in an area of the building adjacent to his office.  

      At the outset of the interview, the two agents notified Schaffer 
that he was not under arrest. They also did not handcuff or 
otherwise restrain him at any time during the interview. Instead, 
they permitted Schaffer to drink coffee and smoke cigarettes freely. 
At one point, Schaffer asked the agents whether he should have an 
attorney present. Agent Mancene informed Schaffer that he had a 
right to have an attorney present, but told him that he would have to 
decide for himself whether or not to exercise that right. At no point 
thereafter did Schaffer request an attorney.  

      Schaffer did, however, ask Agent Mancene twice during the 
interview if he could leave to collect money from an attorney located 




                                   7 
down the street. Schaffer claimed that he needed the money to 
purchase medication, but never asserted that there was a medical 
emergency necessitating his purchase of the medication. He also 
never claimed that the attorney was his attorney. Agent Mancene 
denied both of Schaffer’s requests on the ground that it would create 
a “security issue” and threaten the integrity of the search because 
the agents had placed boxes of evidence “all over the floor by the 
threshold of the doorway.”7 Ultimately, over the course of an 
approximately one‐hour interview, Schaffer made several 
incriminating statements to Agents Mancene and Buckley, including 
admitting that he owned the email account used to communicate 
with Sierra.  

       At the conclusion of the interview, and after the agents 
reviewed the evidence collected during the search, Agent Mancene 
called the United States Attorney’s Office for the Eastern District of 
New York and arrested Schaffer. Then, only after handcuffing 
Schaffer, Agent Mancene read him a Miranda warning.  

       During a subsequent forensic search of his office computer, 
law enforcement agents discovered, among other things, four videos 
showing Schaffer committing sexual assaults on two other minor 

                                                      
             7 App’x 32. According to Agent Mancene, there was a second door 

leading to the outside of the building, one unobstructed by the fruits of the 
search. While he could not recall whether Schaffer specifically inquired about the 
second door, Mancene testified that he would not have permitted Schaffer to 
leave the premises through that door because it went through a private office 
that was not covered by the search warrant.  




                                        8 
girls. The first two videos showed Schaffer with a girl around the 
age of eight or nine years old. The girl was trying on swimsuits and 
Schaffer was fondling her body while “adjusting” the suits. One of 
the videos showed the girl performing oral sex on Schaffer while the 
other video showed Schaffer either having sex with, or masturbating 
on top of, the girl. Both videos were approximately six minutes long 
and neither of them included sound. 

        The third and fourth videos showed Schaffer interacting with 
a different minor girl inside of a hotel room. This girl was 
approximately twelve or thirteen years old. Both of these videos 
included sound and they had a combined length of eighty‐seven 
minutes. They showed Schaffer telling the girl he was an FBI agent, 
offering her gifts, making her try on swimsuits, making her sit on 
the bed naked, and taking her into the bathroom.  

         In July 2012, a federal grand jury filed a four‐count 
indictment against Schaffer charging him with, among other crimes, 
one count of coercing and enticing a minor to travel in interstate 
commerce to engage in illegal sexual activity, in violation of 18 
U.S.C. § 2422(b),8 and one count of attempting to commit a violation 
of Section 2422(b). Two years later, a jury convicted Schaffer on all 
                                                      
             8 Section 2422(b) states that, “[w]hoever, using the mail or any facility or 

means of interstate or foreign commerce, or within the special maritime and 
territorial jurisdiction of the United States knowingly persuades, induces, entices, 
or coerces any individual who has not attained the age of 18 years, to engage in 
prostitution or any sexual activity for which any person can be charged with a 
criminal offense, or attempts to do so, shall be fined under this title and 
imprisoned not less than 10 years or for life.” 




                                            9 
four counts of the indictment. The District Court sentenced Schaffer 
to 300 months’ imprisonment.  

II.     Schaffer’s Pretrial Motion to Suppress 

        Prior to trial, Schaffer moved to suppress the statements he 
made during the interview with Agents Mancene and Buckley. He 
claimed that the District Court should exclude his statements 
because he made them during a custodial interrogation without 
having first received a Miranda warning. More specifically, he 
argued that he was in “custody” within the meaning of Miranda 
because the agents prevented him from leaving the interview, 
denied him access to an attorney, and denied him access to 
medication. The government opposed Schaffer’s motion.  

        In order to resolve the motion, the District Court held a 
suppression hearing, at which Agent Mancene testified. Agent 
Mancene attested to the facts described above and the District Court 
found his testimony credible.9 Relying on that testimony, the District 
Court denied Schaffer’s motion to suppress, holding that no 
reasonable person in Schaffer’s position would “have understood 
that his interrogation was being conducted pursuant to arrest‐like 
restraints.”10 


                                                      
             9 Schaffer, 2014 WL 1515799, at *3. 

              
             10 Id. at *10 (quoting United States v. Newton, 369 F.3d 659, 677 (2d Cir. 

2004)) (internal quotation marks omitted). 




                                             10 
        The District Court identified several factors leading to its 
conclusion that Schaffer was not in custody.11 For example, the 
District Court noted that the agents informed Schaffer he was not 
under arrest, that Schaffer voluntarily agreed to speak with the 
agents, and that the agents did not restrain Schaffer during the 
interview.12 While the District Court also recognized that Agent 
Mancene prevented Schaffer from leaving the interview, it 
concluded that such a limited restriction on Schaffer’s freedom of 
action was not indicative of “custody” under the circumstances 
presented.13 It also found no credible evidence supporting Schaffer’s 
claim that agents denied him an attorney or medication.14  

III.    The Government’s Motion In Limine Seeking Admission of 
        the Four Videos  

        The government moved in limine to admit as evidence at trial 
fifteen minutes’ worth of clips from the four videos showing 
Schaffer’s prior sexual assaults.15 Schaffer opposed the admission of 

                                                      
             11 Id. at *8. 

              
             12 Id. 

              
             13 Id. at *9. 

              
             14 Id. 

              
             15 There is some confusion regarding the length of the video clips that the 

government sought to introduce at trial. In his brief on appeal, Schaffer contends 
that the government sought to introduce “almost 100 minutes of video.” 
Defendant’s Br. 7. While that number approximates the total combined length of 
 




                                           11 
the videos on grounds that (1) they were unfairly prejudicial under 
Rule 403, and that (2) Rule 413, which permits a court to admit 
evidence of a defendant’s prior sexual assaults, violated the Due 
Process Clause.  

             After viewing the selected excerpts in camera,16 the District 
Court permitted the government to introduce the edited videos at 
trial.17 In its order granting the motion in limine, the District Court 
stated three supporting conclusions. First, the District Court agreed 
that the videos showed conduct qualifying as “sexual assault” 
within the meaning of Rule 413.18 Second, it concluded that the 
videos were “highly relevant to the charges against Schaffer” 
because his intent to commit sexual acts with minors was at issue, 
                                                                                                                                                 
all four videos, there is no support in the record for Schaffer’s assertion that the 
government showed, or intended to show, all ninety‐plus minutes to the jury. 
Instead, the April 10, 2014 letter from the government to the District Court, 
which accompanied its submission of the four videos for in camera review, 
specifically noted certain segments that the government wished to introduce at 
trial. Government App’x 58–59. Those segments amounted to approximately 
fifteen minutes of video. See id. Although there is no indication in the trial 
transcript of the amount of time the government played the videos at trial, the 
fact that the District Court explicitly stated in its order granting the motion in 
limine that “[t]he government seeks to admit as evidence at trial select portions of 
the four videos,” Schaffer, 2014 WL 1515799, at *6, supports the government’s 
assertion on appeal that it played only fifteen minutes of combined footage from 
the videos at trial, Government’s Br. 12.   
              
             16 Schaffer, 2014 WL 1515799, at *6. 

              
             17 Id. at *10–11. 

              
             18 Id. at *10. 




                                                                     12 
and the videos showed that Schaffer had a pattern of “enticing girls 
into situations in which they are alone with him and making them 
try on swimsuits before forcing them to engage in sexual conduct.”19 
Third, it concluded that the videos were not unfairly prejudicial 
because they did not show conduct more inflammatory than the 
conduct alleged in the indictment and because the jury could not 
discern that the other girls were significantly younger than Sierra.20   

                                    DISCUSSION 

I.      Schaffer’s Challenge to the District Court’s Denial of his 
        Motion to Suppress 

a.      Standard of Review 

        In an appeal of an order denying a motion to suppress, we 
review a district court’s legal conclusions de novo and its factual 
findings for clear error, viewing the evidence in the light most 
favorable to the government.21 We will not overrule the credibility 
findings of a district court unless they are clearly erroneous.22  

         


                                                      
             19 Id. 

              
             20 Id. at *11. 

              
             21 In re Terrorist Bombings of U.S. Embassies in E. Africa, 552 F.3d 177, 198 

(2d Cir. 2008). 
              
             22 United States v. Yousef, 327 F.3d 56, 124 (2d Cir. 2003). 




                                             13 
b.      The Principles Governing the Application of Miranda  

        Pursuant to the Supreme Court’s decision in Miranda v. 
Arizona, the prosecution is prohibited from using at trial a 
defendant’s statements made during a “custodial interrogation” 
unless “it demonstrates the use of procedural safeguards effective to 
secure the privilege against self‐incrimination.”23 There is no dispute 
that Agent Mancene did not advise Schaffer of his Miranda rights 
until after Schaffer had made his incriminating statements. 
Accordingly, the only relevant issue on appeal is whether Schaffer 
was in “custody” for purposes of Miranda when he spoke with law 
enforcement agents. 

        As we have had occasion to observe, “‘[c]ustody’ for Miranda 
purposes is not coterminous with . . . the colloquial understanding 
of custody.”24 Instead, an individual is in “custody” only if two 
conditions are met: (1) “a reasonable person would have thought he 
was [not] free to leave the police encounter at issue” and (2) “a 
reasonable person would have understood his freedom of action to 
have been curtailed to a degree associated with formal arrest.”25 

                                                      
             23 Miranda, 384 U.S. at 444. Miranda requires law enforcement to advise a 

suspect that “he has a right to remain silent, that any statement he does make 
may be used as evidence against him, and that he has a right to the presence of 
an attorney, either retained or appointed.” Id. 
              
             24 United States v. Faux, 828 F.3d 130, 135 (2d Cir. 2016) (quoting United 

States v. FNU LNU, 653 F.3d 144, 152–53 (2d Cir. 2011)).  
              
             25 Id. (quoting Newton, 369 F.3d at 672).  




                                           14 
While the first condition—a seizure—is necessary for concluding 
that a suspect was in custody, “not every seizure constitutes custody 
for purposes of Miranda.”26 Thus, the “ultimate inquiry” is whether a 
reasonable person would have understood the law enforcement 
agents’ restraint on his freedom to equal “the degree associated with 
a formal arrest.”27 

        To determine whether a suspect’s freedom of movement was 
“curtailed to a degree associated with formal arrest,” courts are 
required to conduct an objective examination of “all the surrounding 
circumstances.”28 Because our case law requires an objective inquiry, 
“[a]n individual’s subjective belief about his or her status generally 
does not bear on the custody analysis.”29 Rather, a court should 
consider a variety of factors including:  

        (1) the interrogation’s duration; (2) its location (e.g., at 
        the suspect’s home, in public, in a police station, or at 
        the border); (3) whether the suspect volunteered for the 
        interview; (4) whether the officers used restraints; (5) 
        whether weapons were present and especially whether 



                                                      
             26 Newton, 369 F.3d at 672. 

              
             27 Id. at 670 (quoting California v. Beheler, 463 U.S. 1121, 1125 (1983)). 

              
             28 Faux, 828 F.3d at 135. 

              
             29 Id. 




                                              15 
        they were drawn; and (6) whether officers told the 
        suspect he was free to leave or under suspicion.30  

Ultimately, if a court determines that it was reasonable for the 
individual being interrogated to conclude that his detention was 
“not likely to be temporary and brief” and to feel that he was 
“completely at the mercy of [the] police,” then the individual was in 
“custody” and Miranda’s protections apply.31  

c.      Schaffer Was Not in “Custody” during the Interview 

        Schaffer argues that the District Court erred by denying his 
motion to suppress because he was in “custody” during his 
interview with Agents Mancene and Buckley. Specifically, Schaffer 
contends that his interview was “custodial” because Agent Mancene 
twice denied his request to leave the office. The District Court 
examined all of the surrounding circumstances, including the denial 
of Schaffer’s two requests to leave, and concluded that a reasonable 
person in Schaffer’s position would not have considered himself 
subject to arrest‐like constraints and, thus, Schaffer was not in 
“custody.”32 We agree. Under the circumstances presented here, a 
reasonable person would not believe that his freedom of movement 


                                                      
             30 Id. (internal quotation marks omitted). 

              
             31 Id. (internal quotation marks omitted). 

              
             32 Schaffer, 2014 WL 1515799, at *10. 

              




                                             16 
was “curtailed to a degree associated with formal arrest.”33 The fact 
that law enforcement agents denied Schaffer’s requests to leave his 
office would not cause a reasonable person to think otherwise, 
because a reasonable person would have viewed the agents’ limited 
restriction on his freedom of movement as necessary to protect the 
integrity of the ongoing search. 

         As an initial matter, the District Court held an evidentiary 
hearing on Schaffer’s motion to suppress, at which it found the 
testimony of Agent Mancene to be credible, “particularly in light of 
the fact that it [was] controverted only by Schaffer’s own self‐serving 
declaration.”34 On appeal, Schaffer does not contest the District 
Court’s credibility finding or its resulting factual findings. 
Accordingly, we adopt the findings of the District Court and review 
only its legal conclusion that Schaffer was not in “custody.” 

         In holding that Schaffer was not in “custody,” the District 
Court considered the following facts: (1) Schaffer was not 
handcuffed or otherwise physically restrained during his interview; 
(2) at no point did any of the agents have their weapons drawn; (3) 
the agents interviewed Schaffer in the familiar surroundings of his 
office and permitted him to drink coffee and smoke cigarettes; (4) 
the agents informed Schaffer that he was not under arrest; (5) 
Schaffer voluntarily agreed to speak with the agents; (6) the 

                                                      
             33 Newton, 369 F.3d at 672. 

              
             34 Schaffer, 2014 WL 1515799, at *3. 




                                                   17 
interview lasted only about an hour; and, (7) there was no evidence 
that Schaffer asked for an attorney or that the agents denied a 
request for an attorney.35 The District Court concluded that each of 
those facts cut against holding that Schaffer was in custody.36 It also 
considered the fact that Agent Mancene denied Schaffer’s two 
requests to leave, understanding that fact to suggest that Schaffer’s 
freedom of movement was indeed curtailed, but it declined to treat 
that fact as decisive because it reflected only a limited restriction on 
Schaffer’s freedom of movement.37  

        Because “not every seizure constitutes custody for purposes of 
Miranda,”38 a custodial interrogation will be found only where a 
reasonable person would have understood the restraint on his 
freedom of movement to be “of the degree associated with a formal 
arrest.”39  Where there is evidence that an individual’s freedom to 
move was limited, courts should consider whether “the relevant 
environment presents the same inherently coercive pressures as the 



                                                      
             35 Id. at *8–9. 

              
             36 Id. 

              
             37 Id. at *9. 

              
             38 Newton, 369 F.3d at 672; see also Howes v. Fields, 565 U.S. 499, 509 (2012) 

(“Not all restraints on freedom of movement amount to custody for purposes of 
Miranda.”). 
              
             39 Newton, 369 F.3d at 670 (internal quotation marks omitted).  




                                             18 
type of station house questioning at issue in Miranda.”40 Based on the 
uncontested factual findings of the District Court, it is clear that 
Schaffer’s interview did not constitute a coercive environment 
tantamount to a formal arrest.41 

        The fact that there were nine agents in the office during the 
interview and that Agent Mancene denied Schaffer the ability to 
leave the interview while the search of his office continued do not 
compel a different conclusion. First, as we have explained before, 
“the number of officers is typically not dispositive” of custody.42 
Moreover, while there were nine agents inside Schaffer’s office 
during the search, only Agents Mancene and Buckley conducted the 
interview, which took place in a separate part of the office away 
                                                      
             40 Fields, 565 U.S. at 509. 

              
             41 See, e.g., Faux, 828 F.3d at 138–39 (holding that individual was not in 

custody for purposes of Miranda where law enforcement agents questioned her 
inside her own home, did not handcuff her, did not display their weapons, and 
informed her that she was not under arrest); FNU LNU, 653 F.3d at 155 (holding 
that defendant subject to interview at airport was not in custody where officers 
never drew their weapons, did not restrain the defendant, and asked questions 
relevant to defendant’s admissibility to the United States); United States v. 
Badmus, 325 F.3d 133, 138–39 (2d Cir. 2003) (holding that a reasonable person 
would not have considered himself in custody where law enforcement agents 
questioned him in his own home, did not draw their weapons, and told him he 
was not under arrest).   
              
             42 Faux, 828 F.3d at 136; see Badmus, 325 F.3d at 139 (holding that there was 

no custodial interrogation even though there were six law enforcement officers 
present in one small apartment); Newton, 369 F.3d at 675 (observing that the 
presence of six officers “would not, by itself, have led a reasonable person . . . to 
conclude that he was in custody”).  




                                            19 
from the other seven agents. A reasonable person would not have 
felt “completely at the mercy of [the] police”43 simply because he 
knew seven other agents were searching his office. 

        Second, a reasonable person in Schaffer’s position would not 
have concluded that being prohibited from leaving his office during 
an ongoing search was equivalent to a formal arrest. Instead, he 
would have considered the restriction on his freedom of movement 
to be a “sensible precaution” designed to protect the integrity of an 
ongoing search.44 Agent Mancene testified that he instructed 
Schaffer that leaving the office would present a “security issue” 
because the “agents had set up . . . the boxes [of evidence] and the 
chains of custody, and they were all over the floor by the threshold 


                                                      
             43 Faux, 828 F.3d at 135 (internal quotation marks omitted). 

              
             44 Id. at 137 (explaining that “[a] reasonable person would understand that 

being accompanied in one’s home by agents who are legally present to execute a 
search warrant is a sensible precaution and that (absent other hallmarks of 
custody) freedom of action is not being curtailed to a degree associated with 
formal arrest” (internal quotation marks omitted)). 
              
             While there was a second, unobstructed exit out of the building, there is 
no evidence that Schaffer inquired about that door in particular or that Mancene 
gave a separate explanation for why Schaffer could not leave through that door. 
For that reason, there was no basis for Schaffer to have believed that Agent 
Mancene’s explanation did not describe the conditions of both possible exits. 
Thus, the fact that Schaffer may have known about a second door, without more, 
does not establish that a reasonable person would have considered Agent 
Mancene’s denial of a request to leave to be equal to an arrest. 
              




                                           20 
of the doorway . . . .”45 Considering the other conditions present 
during Schaffer’s interview, no reasonable person in his position 
would have interpreted Agent Mancene’s explanation as pretextual. 
Rather, his explanation that the exit was blocked by agents collecting 
and cataloguing evidence reasonably suggests that Schaffer’s 
detention would be “temporary and brief.”46 A reasonable person in 
Schaffer’s position would have assumed that law enforcement 
would permit him to leave the office once they had completed their 
search. 

        The reasonableness of Agent Mancene’s precautionary denial 
is underscored by the triviality of Schaffer’s request to leave. 
Schaffer asked to leave the office because he wanted to collect 
money from an acquaintance. A reasonable person would not have 
expected law enforcement to permit him to leave the site of an 
ongoing search for such an inconsequential purpose. In contrast, if 
Schaffer had requested permission to depart the interview because 
he needed to address some timely emergency, and if law 
enforcement agents had denied such a request, it might be 
reasonable for Schaffer to have felt more “completely at the mercy of 
[the] police.”47 No such exigency, however, was mentioned here. 
Consequently, while Agent Mancene did curtail Schaffer’s freedom 

                                                      
             45 App’x 32.  

 
             46 Faux, 828 F.3d at 135 (internal quotation marks omitted). 

              
             47 Id. (internal quotation marks omitted). 




                                            21 
of action, his denial of Schaffer’s request to leave was not, on the 
facts presented, indicative of an arrest‐like restraint.48         

       In sum, a reasonable person in Schaffer’s position would not 
have concluded that “his freedom of action [was] curtailed to a 
degree associated with formal arrest.”49 Schaffer, therefore, was not 
in “custody” and law enforcement were not required to deliver a 
Miranda warning before questioning him. The District Court 
properly denied his motion to suppress. 

II.    Schaffer’s Challenge to the District Court’s Admission at 
       Trial of Four Videos Showing Prior Sexual Assaults  

a.    Standard of Review 

      We review de novo a challenge to the constitutionality of a 
statute.50 And, “mindful of [a district court’s] superior position to 
assess relevancy and to weigh the probative value of evidence 


                                                      
             48 See id. at 137 (holding that defendant was not in custody even though 

she “was not permitted to move freely about her home during the two‐hour 
interrogation [and] agents accompanied her to the bathroom and to her bedroom 
to fetch a sweater”); Badmus, 325 F.3d at 139 (holding that defendant was not in 
custody even though the “[d]efendant and his wife were asked to stay seated in 
the living room and not allowed to move freely about the apartment”); United 
States v. Ross, 719 F.2d 615, 622 (2d Cir. 1983) (“The mere fact that Ross was told 
he would be accompanied by an IRS agent when he moved about the restaurant 
did not place him in custody within the meaning of Miranda.”). 
              
             49 Newton, 369 F.3d at 672. 

              
             50 United States v. Murphy, 979 F.2d 287, 289 (2d Cir. 1992). 




                                         22 
against its potential for unfair prejudice,” we review a district 
court’s evidentiary rulings for “abuse of discretion.”51   

b.     Federal Rule of Evidence 413 Does Not Violate the Due 
       Process Clause 

       Schaffer asserts that the District Court’s admission of portions 
of four videos showing his prior sexual assaults under Rule 413 
violated the right to due process of law guaranteed by the Fifth 
Amendment. He argues that the “common‐law tradition”52 of 
prohibiting prosecutors from using evidence of prior bad acts to 
establish a probability of guilt is so fundamental in our criminal 
justice system that the admission of propensity evidence53 pursuant 



                                                      
             51 United States v. Abu‐Jihaad, 630 F.3d 102, 131 (2d Cir. 2010). We have 

often explained that “abuse of discretion is a distinctive term of art that is not 
meant as a derogatory statement about the district judge whose decision is found 
wanting.” Vill. of Freeport v. Barrella, 814 F.3d 594, 610–11 (2d Cir. 2016) (internal 
quotation marks omitted).  “[T]he term merely signifies that a district court based 
its ruling on an erroneous view of the law or on a clearly erroneous assessment 
of the evidence, or rendered a decision that cannot be located within the range of 
permissible decisions.” Id. (internal quotation marks omitted).  
 
             52 Michelson v. United States, 335 U.S. 469, 475 (1948). 

              
             53 The term “propensity evidence” refers to evidence of a defendant’s 

prior criminal acts, which a prosecutor uses for the purpose of suggesting that 
“because the defendant is a person of criminal character, it is more probable that 
he committed the crime for which he is on trial.” 1 GEORGE E. DIX ET AL., 
MCCORMICK ON EVIDENCE § 190 (Kenneth S. Broun & Robert P. Mosteller eds., 
7th ed. 2013 & Supp. 2016).  




                                          23 
to Rule 413 “violates fundamental conceptions of justice.”54 While 
we recognize that Rule 413 represents an exception to the general 
“ban against propensity evidence,”55 we agree with every other 
court of appeals that has addressed this issue and hold that, in light 
of the safeguards provided by Rule 403, Rule 413 on its face does not 
violate the Due Process Clause.56 

        Rule 413 provides that “[i]n a criminal case in which a 
defendant is accused of a sexual assault, the court may admit 
evidence that the defendant committed any other sexual assault.” 
Unlike Federal Rule of Evidence 404(b), which allows prior bad act 
evidence to be used for purposes other than to show a defendant’s 
propensity to commit a particular crime, Rule 413 permits the jury to 
consider the evidence “on any matter to which it is relevant.” In 

                                                      
             54 Dowling v. United States, 493 U.S. 342, 352 (1990) (internal quotation 

marks omitted). 
              
             55 United States v. Enjady, 134 F.3d 1427, 1432 (10th Cir. 1998); see also 

Michelson, 335 U.S. at 475 (explaining that “[c]ourts that follow the common‐law 
tradition almost unanimously have come to disallow resort by the prosecution to 
any kind of evidence of a defendant’s evil character to establish a probability of 
his guilt”).  
              
             56 See United States v. Mound, 149 F.3d 799, 801 (8th Cir. 1998) (holding that 

Rule 413 does not violate the Due Process Clause); Enjady, 134 F.3d at 1430–33 
(same); see also United States v. LeMay, 260 F.3d 1018, 1027 (9th Cir. 2001) (holding 
that Federal Rule of Evidence 414, a companion to Rule 413 addressing the 
admission of propensity evidence in cases of child molestation, is constitutional 
on its face); cf. United States v. Julian, 427 F.3d 471, 487 (7th Cir. 2005) (holding 
that Rule 413 does not deprive a defendant of the equal protection of the law in 
violation of the Due Process Clause).  




                                            24 
other words, a prosecutor may use evidence of prior sexual assaults 
precisely to show that a defendant has a pattern or propensity for 
committing sexual assault.57 In passing Rule 413, Congress 
considered “[k]nowledge that the defendant has committed rapes on 
other occasions [to be] critical in assessing the relative plausibility of 
[sexual assault] claims and accurately deciding cases that would 
otherwise become unresolvable swearing matches.”58 

       For Schaffer to succeed on his claim that Rule 413 offends the 
Due Process Clause, he must show that its presumption favoring the 
admission of propensity evidence in sexual assault cases “violates 
those fundamental conceptions of justice which lie at the base of our 
civil and political institutions.”59 The necessary predicate to such a 
showing, of course, would be a determination that prohibiting the 
use of propensity evidence in prosecutions for sexual assault is a 
“fundamental conception[ ] of justice.” To ascertain whether that is 



                                                      
             57 See Enjady, 134 F.3d at 1431 (explaining that “[i]n passing Rule 413 

Congress believed it necessary to lower the obstacles to admission of propensity 
evidence in a defined class of cases”); 2 JACK B. WEINSTEIN & MARGARET A. 
BERGER, WEINSTEIN’S FEDERAL EVIDENCE § 413.04 (Mark S. Brodin, ed., Matthew 
Bender 2d ed. 2017) (explaining that Rule 413 “was designed to overcome the 
limitation imposed by Rule 404(b) against using evidence of other crimes or bad 
acts to show that the defendant had the propensity to commit the act charged”).  
              
             58 Enjady, 134 F.3d at 1431 (quoting 140 CONG. REC. S12990–01, S12990 

(daily ed. Sept. 20, 1994) (statement of Sen. Robert Dole)). 
              
             59 Dowling, 493 U.S. at 353 (internal quotation marks omitted).  




                                         25 
indeed the case, we must examine “historical practice.”60 In 
conducting that inquiry, we are mindful of the Supreme Court’s 
admonition that “[j]udges are not free, in defining ‘due process,’ to 
impose on law enforcement officials our ‘personal and private 
notions’ of fairness and to ‘disregard the limits that bind judges in 
their judicial function.’”61 To that end, the Supreme Court has 
“defined the category of infractions that violate ‘fundamental 
fairness’ very narrowly” and instructed that “[b]eyond the specific 
guarantees enumerated in the Bill of Rights, the Due Process Clause 
has limited operation.”62 

        Schaffer argues that the historical practice of courts in this 
country is to prohibit the use of propensity evidence in criminal 
prosecutions. As a general matter, Schaffer is correct.63 Not only is a 


                                                      
             60 Montana v. Egelhoff, 518 U.S. 37, 43 (1996) (stating that “[o]ur primary 

guide in determining whether the principle in question is fundamental is, of 
course, historical practice”).  
              
             61 United States v. Lovasco, 431 U.S. 783, 790 (1977) (quoting Rochin v. 

California, 342 U.S. 165, 170 (1952)). 
              
             62 Dowling, 493 U.S. at 352. 

              
             63 See, e.g., Boyd v. United States, 142 U.S. 450, 458 (1892) (reversing 

conviction on the ground that the jury convicted defendants on the basis of 
evidence relating to the commission of prior crimes and not on the basis of 
competent evidence of the specific crimes charged); see also LeMay, 260 F.3d at 
1025 (“[I]t seems clear that the general ban on propensity evidence has the 
requisite historical pedigree to qualify for constitutional status.”); United States v. 
Castillo, 140 F.3d 874, 881 (10th Cir. 1998) (assuming, without deciding, that the 
 




                                           26 
general prohibition on propensity evidence embodied in Rule 
404(b),64 but the Supreme Court has repeatedly extolled, though 
often in dicta, the virtues of the “common‐law tradition” of 
“disallow[ing] resort by the prosecution to any kind of evidence of a 
defendant’s evil character to establish a probability of guilt.”65 
However, as other courts of appeals have explained, the evidence 
regarding the historical practice of allowing (or disallowing) 
propensity evidence in prosecutions for sex crimes is mixed.66 For 
example, many jurisdictions presently have evidentiary rules 
analogous to both Rule 413 and its companion rule addressing child 
molestation, Federal Rule of Evidence 414,67 and have had rules 
                                                                                                                                                 
general ban on the use of propensity evidence is a protection guaranteed by the 
Due Process Clause). 
               
             64 Rule 404(b) states in relevant part that, “[e]vidence of a crime, wrong, or 

other act is not admissible to prove a person’s character in order to show that on 
a particular occasion the person acted in accordance with the character.” 
              
             65 Michelson, 335 U.S. at 475; see also Old Chief v. United States, 519 U.S. 172, 

182 (observing in dicta that “[t]here is . . . no question that propensity would be 
an ‘improper basis’ for conviction”). 
              
             66 See LeMay, 260 F.3d at 1025–26 (explaining that “[i]n many American 

jurisdictions, evidence of a defendant’s prior acts of sexual misconduct is 
commonly admitted in prosecutions for offenses such as rape, incest, adultery, 
and child molestation”); Castillo, 140 F.3d at 881 (concluding that “the historical 
record regarding evidence of one’s sexual character is much more ambiguous”).   
              
             67 See, e.g., GEORGE E. DIX ET AL., ante note 53 (explaining that “many 

jurisdictions now admit proof of other sex offenses with other persons, at least as 
to offenses involving sexual aberrations. Furthermore, courts in many of the 
jurisdictions that still do not overtly admit evidence of sex crimes with other 
 




                                                                     27 
permitting the use of various kinds of propensity evidence in 
prosecutions for sex crimes for the past century and a half.68 

             Short of citing three recent cases in the highest courts of 
Washington,69 Iowa,70 and Missouri,71 all of which invalidated, for 
one reason or another, state laws parallel to Rule 413, Schaffer fails 
to present evidence compelling a different historical analysis. 
Because Schaffer bears the burden of establishing72 that the 
prohibition of propensity evidence in sexual‐offense cases is a 
“fundamental conception[ ] of justice,”73 the lack of conclusive 
historical evidence is a sufficient ground on which to reject his due 
                                                                                                                                                 
victims as revealing an incriminating propensity achieve a similar result by 
stretching to find a nonpropensity purpose” (footnotes omitted)). 
              
             68 See, e.g., Thomas J. Reed, Reading Gaol Revisited: Admission of Uncharged 

Misconduct Evidence in Sex Offender Cases, 21 AM. J. CRIM. L. 127, 169–182 (1993) 
(describing the historical development of evidentiary rules permitting the 
introduction of certain kinds of propensity evidence in prosecutions for statutory 
rape, rape, incest, adultery, and sodomy); GEORGE E. DIX ET AL., ante note 53 
(explaining that courts initially admitted evidence of prior sexual acts if it 
involved the same parties). 
 
             69 State v. Gresham, 269 P.3d 207 (Wash. 2012). 

              
             70 State v. Cox, 781 N.W.2d 757 (Iowa 2010). 

              
             71 State v. Ellison, 239 S.W.3d 603 (Mo. 2007). 

              
             72 Egelhoff, 518 U.S. at 47 (explaining that the respondent, and not the 

state, bears the burden of demonstrating that the principle violated by the rule in 
question is “deeply rooted”). 
              
             73 Dowling, 493 U.S. at 353 (internal quotation mark omitted). 




                                                                     28 
process claim. Nevertheless, because the admission of propensity 
evidence raises the specter of unfairness, we do not rely solely on 
the lack of any established historical practice of prohibiting the 
admission of propensity evidence in sexual‐assault cases to deny 
Schaffer’s constitutional challenge. Instead, we independently 
conclude that Rule 413 does not threaten a defendant’s right to due 
process.        

        Justice Robert H. Jackson, writing for the Court in Michelson v. 
United States, described the justification for the general policy of 
excluding propensity evidence as follows: 

        The state may not show defendant’s prior trouble with 
        the law, specific criminal acts, or ill name among his 
        neighbors, even though such facts might logically be 
        persuasive that he is by propensity a probable 
        perpetrator of the crime. The inquiry is not rejected 
        because character is irrelevant; on the contrary, it is said 
        to weigh too much with the jury and to so overpersuade 
        them as to prejudge one with a bad general record and 
        deny him a fair opportunity to defend against a 
        particular charge. The overriding policy of excluding 
        such evidence, despite its admitted probative value, is 
        the practical experience that its disallowance tends to 
        prevent confusion of issues, unfair surprise and undue 
        prejudice.74 
                                                      
             74 Michelson, 335 U.S. at 475–76 (footnotes omitted). 




                                             29 
We share Justice Jackson’s concern that propensity evidence may 
cause “undue prejudice” to a defendant and, as a result, threaten his 
right to a fair trial. However, we conclude, like the Eighth, Ninth, 
and Tenth Circuits before us, that the protections provided in Rule 
403, which we now explicitly hold apply to evidence being offered 
pursuant to Rule 413, effectively mitigate the danger of unfair 
prejudice resulting from the admission of propensity evidence in 
sexual‐assault cases.75 Because Rule 403 requires a district court to 
determine whether the probative value of any evidence “is 
substantially outweighed by a danger of . . . unfair prejudice,”76 the 
practical effect of Rule 413 is to create a presumption that evidence 
of prior sexual assaults is relevant and probative in a prosecution for 
sexual assault.77 It does not require or guarantee the admission of all 
propensity evidence in every sexual‐assault case. Where in a 
particular instance the admission of evidence of prior sexual assaults 
would create “undue prejudice” and threaten due process, district 
courts can and should, by operation of Rule 403, exclude that 
evidence and ensure the defendant’s right to a fair trial.  
                                                      
             75 See Enjady, 134 F.3d at 1431, 1433 (holding that admission of evidence 

under Rule 413 does not violate Due Process Clause because it is subject to Rule 
403’s balancing test); Mound, 149 F.3d at 800–01 (same); LeMay, 260 F.3d at 1026 
(holding that Rule 414 does not violate Due Process Clause because Rule 403 
applies to the admission of evidence under Rule 414); see also United States v. 
Larson, 112 F.3d 600, 604–05 (2d Cir. 1997) (holding that Rule 403’s balancing test 
applied to evidence being offered under Rule 414). 
              
             76 FED. R. EVID. 403. 

              
             77 See Enjady, 134 F.3d at 1431. 




                                          30 
        Schaffer’s primary argument on appeal is his contention that 
Rule 413’s fundamental assumption “that past sex offenses are valid 
proof of future ones” is not supported by empirical evidence.78 To 
bolster his claim, Schaffer describes the serious opposition to Rule 
413 at the time Congress enacted it79 as well as the continued 
opposition to the Rule since its passage.80 However, our conclusion 
that Rule 413 does not on its face violate the Due Process Clause 
does not turn on our assessment (much less our endorsement) of the 
Rule’s underlying rationale.81 As the Supreme Court has observed in 

                                                      
             78 Defendant’s Br. 40. 

              
             79 See, e.g., Report of the Judicial Conference on the Admission of 

Character Evidence in Certain Sexual Misconduct Cases, transmitted to Congress 
on Feb. 9, 1995, 159 F.R.D. 51, 53 (1995) (opposing enactment of Rules 413, 414, 
and 415 on the ground, among others, that “the new rules, which are not 
supported by empirical evidence, could diminish significantly the protections 
that have safeguarded persons accused in criminal cases and parties in civil cases 
against undue prejudice”).  
              
             80 See, e.g., Tamara Rice Lave & Aviva Orenstein, Empirical Fallacies of 

Evidence Law: A Critical Look at the Admission of Prior Sex Crimes, 81 U. CIN. L. REV. 
795, 796 (2013) (arguing “that the psychological and criminological research on 
sex offenders does not support the high probative value assigned to prior bad 
acts in sex cases”). 
              
             81 See David J. Karp, Evidence of Propensity and Probability in Sex Offense 

Cases and Other Cases, 70 CHI.–KENT L. REV. 15, 20 (1994) (explaining that one of 
the primary arguments in favor of Rule 413 was that “the past conduct” of “[a] 
person with a history of rape or child molestation . . . provides evidence that he 
has the combination of aggressive and sexual impulses that motivates the 
commission of such crimes, that he lacks effective inhibitions against acting on 
these impulses, and that the risks involved do not deter him. A charge of rape or 
 




                                           31 
another context, “[t]he criterion of constitutionality is not whether 
we believe the law to be for the public good.”82 The wisdom of an 
evidentiary rule permitting the use of propensity evidence in 
prosecutions for sexual assault is not “the concern of the courts.”83 
Rather, our concern is only whether Rule 413 violates fundamental 
principles of due process. We conclude that it does not. Deliberating 
the merits and demerits of Rule 413 is a matter for Congress alone.    

c.           The District Court Did Not Err by Permitting the Government 
             to Introduce the Four Videos at Trial 

             Schaffer also argues that, even if Rule 413 is constitutional, the 
District Court erred in admitting at trial excerpts from four videos 
showing him sexually assaulting two other minor girls.84 He 


                                                                                                                                                 
child molestation has greater plausibility against a person with such a 
background”); see also 140 CONG. REC. at S12990 (statement of Sen. Robert Dole, 
principal sponsor of Rule 413, referring to David Karp’s work as “provid[ing] a 
detailed account of the views of the legislative sponsors and the administration 
concerning the proposed reform, and should also be considered an authoritative 
part of its legislative history”).  
              
             82 Ferguson v. Skrupa, 372 U.S. 726, 730 (1963) (internal quotation marks 

omitted) (quoting Adkins v. Childrenʹs Hosp. of the D.C., 261 U.S. 525, 570 (1923) 
(Holmes, J., dissenting)).
              
             83 I.N.S. v. Chadha, 462 U.S. 919, 944 (1983) (explaining that the 

constitutionality, rather than the wisdom, of a particular statute is the “concern 
of the courts”). 
              
             84 Schaffer does not dispute that the videos were admissible under Rule 

413: he was charged with offenses qualifying as “sexual assaults” within the 
 




                                                                     32 
contends that the probative value of the videos was minimal and 
that the videos created unfair prejudice.  

             The District Court reviewed the videos in camera and 
concluded that they were highly relevant to the charges against 
Schaffer and that the resulting prejudice was not unfair. We agree. 
The video evidence was certainly prejudicial, but that prejudice did 
not substantially outweigh the probative value of the evidence given 
the severity of the crimes charged, the similarity between Schaffer’s 
acts in the videos and the acts alleged in the indictment, and the fact 
that Schaffer argued at trial that the government failed to prove his 
intent to engage Sierra in illegal sex. In these circumstances, we 
cannot conclude that the District Court erred in admitting the video 
evidence.   

             Rule 403 requires a district court to “exclude relevant evidence 
if its probative value is substantially outweighed by a danger of . . . 
unfair prejudice.” However, the fact that evidence “may be highly 
prejudicial” does not necessarily mean that it is “unfairly 
prejudicial.”85 The distinction between “highly prejudicial” evidence 
and “unfairly prejudicial” evidence “will often be difficult to 



                                                                                                                                                 
meaning of Rule 413 and the conduct shown on the four videos similarly 
qualified as “sexual assault.”     
              
             85 United States v. Davis, 624 F.3d 508, 512 (2d Cir. 2010) (internal quotation 

marks omitted) (holding that a district court did not abuse its discretion in 
admitting at trial a nineteen‐year old conviction for child molestation). 




                                                                     33 
determine.”86 For that reason, “we accord great deference to the 
district court’s assessment of the relevancy and unfair prejudice of 
proffered evidence, mindful that it sees the witnesses, the parties, 
the jurors, and the attorneys, and is thus in a superior position to 
evaluate the likely impact of the evidence.”87    

        The government introduced at trial approximately fifteen 
minutes’ worth of video evidence showing Schaffer committing 
sexual assaults on two other minor girls. The video clips showed 
two girls between the ages of eight and thirteen years old trying on 
swimsuits for Schaffer and having their bodies fondled by him. Two 
of the videos also showed one of the girls performing sexual acts on 
Schaffer. 

        The District Court concluded that these video clips were 
“highly relevant to the charges against Schaffer.”88 Specifically, the 
District Court reasoned that: 

        Schaffer’s prior acts demonstrating his sexual interest in 
        minor females are extremely relevant to the question of 
        his intent here. This is particularly so because of the 
        similarities between the conduct shown on the videos 
        and Schaffer’s alleged conduct with [Sierra]. The videos 
                                                      
             86 Id. (internal quotation marks omitted). 

              
             87 United States v. Quinones, 511 F.3d 289, 310 (2d Cir. 2007) (internal 

quotation marks omitted).  
              
             88 Schaffer, 2014 WL 1515799 at *10. 




                                             34 
             show a pattern of Schaffer’s enticing girls into situations 
             in which they are alone with him and making them try 
             on swimsuits before forcing them to engage in sexual 
             conduct. This pattern is highly probative of the question 
             of his intent here.89 

On appeal, Schaffer argues that the probative value of the videos 
was negligible because: (1) the significant age difference between the 
girls in the videos and Sierra undermines the idea that Schaffer has a 
predilection for girls of a certain age, (2) the existence of a video 
showing Sierra trying on swimsuits already puts his practice of 
having girls try on swimsuits beyond dispute, and (3) the videos 
were not necessary to corroborate Sierra’s testimony because 
Schaffer did not put forth a credibility or consent defense. 

             We agree with the District Court that the videos were highly 
probative of Schaffer’s guilt. To prove that Schaffer committed the 
crimes charged in the indictment, the government had to establish 
that Schaffer intended to engage in sexual acts with Sierra at the 
time he asked her to travel to New Jersey. The video evidence 
challenged here tended to demonstrate Schaffer’s sexual intent at the 
time he contacted Sierra because it reveals a pattern of illegal 
conduct that involved having minor girls visit him alone and try on 
swimsuits as a precursor to sexual assault. While it is true that 
Schaffer did not put forth a consent defense and did not challenge 
the credibility of Sierra’s testimony, his defense at trial was 
                                                      
             89 Id. 




                                                         35 
predicated on questioning the government’s ability to establish his 
intent to entice Sierra into unlawful sexual acts. 

         Contrary to Schaffer’s arguments on appeal, the fact that the 
girls in the videos were slightly younger than Sierra does not 
undercut the probative value of the evidence regarding Schaffer’s 
guilt in this case. Not only does Section 2422(b) criminalize enticing 
all individuals under the age of 18, drawing no distinction between 
nine‐, thirteen‐, or fifteen‐year‐old victims,90 but evidence that 
Schaffer had a sexual interest in nine‐ and thirteen‐year‐old girls 
makes it more likely, not less, that he would have a sexual interest in 
the fifteen‐year‐old victim. Furthermore, the existence of video 
evidence showing Sierra trying on swimsuits enhances, rather than 
diminishes, the probative value of the four challenged videos 
because it demonstrates a clear pattern of sexual behavior. 

         The District Court also concluded that the probative value of 
the videos was not substantially outweighed by the danger of unfair 
prejudice. It considered the age difference between Sierra and the 
two girls in the videos and found that a viewer could not readily 
discern that there were any significant differences in age.91 It 
concluded also that the conduct in the videos was no more 
inflammatory than the conduct alleged in the indictment, namely 



                                                      
             90 See ante note 8. 

              
             91 Schaffer, 2014 WL 1515799 at *11. 




                                                  36 
nonconsensual sexual acts with a fifteen‐year‐old girl.92 And, it 
determined that the government limited the potential for unfair 
prejudice by showing the jury only short portions of the videos.93  

             Schaffer, of course, disagrees. He argues that the prejudicial 
effect of the evidence was unfair because: (1) the videos showing his 
sexual assaults on young children were too inflammatory, (2) the 
videos were graphic and there was no video of his alleged sexual 
assault on Sierra, and (3) the District Court instructed the jury that 
they could consider the videos for any purpose. 

             We find no error in the District Court’s conclusion that the 
videos did not cause unfair prejudice. First, the conduct portrayed in 
the videos was not more inflammatory than the conduct for which 
Schaffer was being tried. Rather, all of the sexual conduct was 
essentially identical. The fact that the girls in the video were slightly 
younger than Sierra does not make his assaults on them more 
inflammatory because there were no observable differences in age. 
Second, any prejudice produced by the graphic nature of the videos 
was minimized by the government limiting the total runtime of the 
videos to only fifteen minutes. And third, the District Court’s 
evidentiary instruction was legally correct: Rule 413 explicitly 
permits a jury to consider evidence of prior sexual assaults for “any 
matter to which it is relevant.”    

                                                      
             92 Id. 

              
             93 Id. 




                                                         37 
       In fact, the District Court’s cautionary instructions to the jury, 
which it gave both at the time the government introduced the videos 
and immediately prior to the commencement of deliberations, 
further reduced the risk of unfair prejudice.94 It informed the jurors, 
among other things, that Schaffer was not being charged for the 
conduct presented in the videos and that “evidence of another 
offense on its own is not sufficient to prove the defendant guilty of 
the crimes charged in the indictment in this case.”95 

       In enacting Rule 413, Congress intended to create a 
presumption that evidence of prior sexual assaults, such as the video 
evidence at issue here, is relevant and probative in prosecutions for 
sexual assault.96 As we have held, that presumption does not violate 
the Due Process Clause in a particular case so long as a district court 
weighs the prejudicial effect of the evidence against its probative 
value. Here, the District Court considered the four videos consistent 
with the dictates of Rule 413 and, after conducting a Rule 403 
analysis, found the videos to be relevant and highly probative of 
Schaffer’s intent and not unfairly prejudicial. After careful review of 

                                                      
             94 See United States v. Figueroa, 618 F.2d 934, 943 (2d Cir. 1980) (“In 

assessing the risk of prejudice against the defendant, the trial court should 
carefully consider the likely effectiveness of a cautionary instruction that tries to 
limit the juryʹs consideration of the evidence to the purpose for which it is 
admissible. Whatever the criticism of such instructions, they remain an accepted 
part of our present trial system.” (footnote omitted)).  
              
             95 App’x 210. 

              
             96 See, e.g., Enjady, 134 F.3d at 1431. 




                                          38 
the record and bearing in mind the “great deference” accorded to 
district courts in resolving evidentiary questions,97 we conclude that 
the District Court did not exceed its discretion in admitting the four 
videos at trial.     

                                  CONCLUSION 

        To summarize: we hold (1) that the District Court did not err 
in denying Schaffer’s motion to suppress because Schaffer was not 
in custody during his interview, (2) that Rule 413 does not violate 
the Due Process Clause, and (3) that the District Court did not err by 
admitting portions of the four videos at trial.  

        For the reasons set out above, we AFFIRM the District Court’s 
judgment of conviction. 




                                                      
             97 Quinones, 511 F.3d at 310 (internal quotation mark omitted). 




                                           39